DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Antonuccio et al. (US 6,141,213 – hereinafter, “Anto”) in view of Regimbal et al. (US 6,762,932 – hereinafter, “Regimbal”).
With respect to claim 1, Anto teaches (In Fig 6) an electronic device, comprising: a housing (10) defining an internal volume; a computing component (34 and 58) disposed within the internal volume dividing the internal volume into a first volume and a second volume (See Fig 6), the computing component defining a first surface (Surface with 72 formed thereon) and a second surface (Surface with 158/160 formed thereon, see Fig 6) positioned opposite the first surface, the component including an aperture (70) providing fluid communication between the first volume and the second volume (See Fig 6); a first data component (CPU, not shown but discussed at Col. 4, ll. 33-38) electrically connected to the computing component and disposed on the first surface and in the first volume (See Fig 6); a second data component (128) electrically connected to the computing component (Disk drives hold data used by the system board (34) of the computing component and thus are electrically connected to the computing component) and disposed in the second volume (See Fig 6); and an air-moving system (48 and 78) to produce a positive air pressure in the first volume and a negative air pressure in the second volume (See Fig 6, 48 creates a positive pressure on the left side of 58 and 78 creates a negative pressure on the right side of 58).  Anto 
With respect to claim 3, Anto further teaches that the air-moving system comprises: a first air-moving apparatus (48) that produces the positive air pressure in the first volume by moving air into the first volume from an ambient environment; and a second air-moving apparatus (78) that produces the negative air pressure in the second volume by moving air into the ambient environment from the second volume; wherein the air-moving system moves air between the first volume and the second volume through the aperture (See Fig 6).
With respect to claim 4, Anto further teaches that the first air-moving apparatus comprises at least one fan (48) disposed in the first volume (See Fig 6); and the second air-moving apparatus comprises a blower (78) disposed in the second volume (See Fig 6).
With respect to claim 5, Anto further teaches that the first air-moving apparatus (48) comprises a first fan, a second fan disposed above the first fan, and a third fan 
With respect to claim 6, Anto further teaches that the computing component (58/34) comprises a main logic board (58 is disclosed as a motherboard, which is a main logic board).
With respect to claim 8, Anto further teaches that the computing component is a first computing component and the electronic device further comprises a second computing component (72) disposed within the first volume and positioned at the aperture of the component (See Fig 6).
With respect to claim 10, Anto further teaches that the internal volume substantially consists of the first volume and the second volume (See Fig 6, see also Fig 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anto in view of Regimbal and further in view of Dalheimer (US 6,618,248)
With respect to claim 2, Anto as modified by Regimbal teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 2.  Dalheimer, however, teaches sealing a partition wall (21) in a chassis to the chassis (Col. 3, ll. 51).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Dalheimer with that of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anto in view of Regimbal and further in view of Han (US 2018/0188785).
With respect to claim 9, Anto as modified by Regimbal teaches the limitations of claim 8 as per above and further teaches a graphics card (72) positioned at the aperture (70) but fails to specifically teach or suggest the limitations of claim 9.  Han, however, teaches a graphics card with an integrated power supply unit (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Han with that of Anto, such that the graphics card has a built in power supply, as taught by Han, since doing so would allow for the graphics card to operate at a voltage that is different than a voltage at which other portions of the computer run.

Allowable Subject Matter
Claims 11-20 are allowed.
See pages 6-8 of the final office action dated 11/5/2020.


Response to Arguments
With respect to the applicants’ remarks to claim 1 (Present remarks pages 10-12) the examiner respectfully notes that these arguments are moot in view of the new obviousness rejection to claim 1 in view of Anto and Regimbal.  
With respect to the applicants’ remarks to dependent claim 2 (Present remarks pages 12-13) the examiner respectfully notes that these arguments are moot in view of the new obviousness rejection to claim 2 in view of Anto, Regimbal and Dalheimer.
With respect to the applicants’ remarks to dependent claim 9 (Present remarks page 13) the examiner respectfully notes that these arguments are moot in view of the new obviousness rejection to claim 9 in view of Anto, Regimbal and Han.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,441,786; US 8,432,684; US 6,816,368, and US 2009/0267465 all further disclose data components disposed on a surface of a computing component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835